DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the top plan view".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4939804 to Grant.
	Re Claim 1, Grant teaches:
An environmentally conditioned piece of furniture (at least [Abstract] “apparatus for ventilating a bed”), comprising: 
a frame positioned to support an air-permeable upholstered item, the frame comprising a shell having a hollow chamber therein (at least Figs. 1-2), the shell including: 
at least one air inlet having an inlet total flow-through area (at least Fig. 1 element 35); at least one air outlet having an outlet total flow-through area in fluid communication with the air inlet (at least Fig. 1 elements 59,61); 
wherein the at least one air inlet and the at least one air outlet are coupleable to an air distribution unit, and wherein, in a top plan view, at most 30% of the inlet total flow through area overlaps with the outlet total flow-through area (at least Fig. 3).
Re Claim 2, Grant teaches:
The furniture of claim 1, wherein in the top plan view, none of the inlet total flow-through area overlaps with the outlet total flow-through area (at least Figs. 1-3 elements 35, 59, 61).
Re Claim 3, Grant teaches:
The furniture of claim 1, wherein no straight line can be drawn through the inlet total flow-through area and the outlet total flow-through area without this straight line intersecting an internal element of the furniture (at least Figs. 1-3).
Re Claim 4, Grant teaches:
The furniture of claim 1, wherein the inlet total flow-through area is oriented generally parallel to the outlet total flow-through area (at least Fig. 3).
Re Claim 5, Grant teaches:
The furniture of claim 1, wherein the shell comprises a bottom section (at least Fig. 3 element 49) and a top section (at least Fig. 3 elements 59, 61) opposite the bottom section, and wherein the at least one air inlet is positioned to extend through the bottom section, and the at least one air outlet is positioned to extend through the top section (at least Fig. 3).
Re Claim 6, Grant teaches:
The furniture of claim 1, wherein at least part of a perimeter bounding the total flow-through area of the at least one air inlet has a concave shape (at least Fig. 3).
Re Claim 7, Grant teaches:
The furniture of claim 6, wherein the at least one air inlet comprises at least one inwardly-protruding tooth (at least Fig. 3 and [Col. 3 lines 1-5] “internal baffles 51, 53 slope downwardly in inclined fashion from the upper wall and converge at the primary air passageway 49”.).
Re Claim 8, Grant teaches:
The furniture of claim 1, wherein at least part of the at least one air inlet is surrounded by a raised wall protruding into the hollow chamber of the shell frame (at least Figs. 1-4 element 23 and [Col. 2 lines 20-25] “elongate housing 23”.).
Re Claim 12, Grant teaches:
The furniture of claim 1, wherein the inlet total flow-through area is larger than the outlet total flow-through area (at least Fig. 3).
Re Claim 13, Grant teaches:
The furniture of claim 1, further comprising a support frame with one or more legs, the support frame being positioned to support the shell at a distance from a floor surface on which the one or more legs are placed (at least Figs. 1-4).
Re Claim 14, Grant teaches:
The furniture of claim 1, further comprising the air distribution unit, wherein the air distribution unit includes an air distribution unit housing with a distribution inlet and a distribution outlet, and a fan positioned inside the air distribution unit housing to generate an air flow through the air distribution unit housing from the distribution inlet to the distribution outlet, and wherein the distribution inlet is in fluid communication with the at least one air outlet of the shell (at least Figs. 1 and 3 and [Col. 2 lines 60-65] “an electric fan 47 is provided within the elongate housing 23 for drawing air through the inlet opening 35”.).
Re Claim 15, Grant teaches:
The furniture of claim 14, wherein (1) the distribution inlet overlaps with the at least one air outlet of the shell frame, or (2) the distribution inlet is positioned below the at least one air outlet of the shell, or both (1) and (2) (at least Figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of US 20040253920 A1 to Schoettle.
Re Claim 9, Grant teaches:
The furniture of claim 8 (detailed with respect to claim 8). 
Grant does not explicitly teach:
wherein at least part of the at least one air inlet is surrounded by sound-absorbing material positioned inside the shell frame.
However, Schoettle teaches:
wherein at least part of the at least one air inlet is surrounded by sound-absorbing material positioned inside the shell frame (at least [0025] “special, sound-absorbing conduits, which are accommodated in the cavity of the wet-cell walls”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ventilation of Grant with the sound absorption of Schoettle because both are directed towards the same field of endeavor of bed ventilation and doing so involves the use of a known technique (providing sound absorbing material taught by Schoettle) with a known device (ventilation taught by Grant) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “With these ducts, the necessary high noise-suppression ratings will be accomplished” (Grant [0025]).
Re Claim 10, the combination of Grant and Schoettle teaches:
The furniture of claim 9 (detailed with respect to claim 9). 
Schoettle further teaches:
wherein the sound-absorbing material surrounds at least part of the raised wall (at least [0025] “special, sound-absorbing conduits, which are accommodated in the cavity of the wet-cell walls”.).
Re Claim 11, the combination of Grant and Schoettle teaches:
The furniture of claim 10 (detailed with respect to claim 10). 
Schoettle further teaches:
wherein the sound-absorbing material surrounding the at least part of the raised wall protrudes further into the hollow chamber of the shell frame than the raised wall (at least [0025] “special, sound-absorbing conduits, which are accommodated in the cavity of the wet-cell walls”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673